EXHIBIT 10.7




“Summary Sheet” of Employment Agreement

With Executive Officers




On December 19, 2008, the board of directors of GelTech Solutions, Inc. (the
“Company”) approved new compensation arrangements with Michael Cordani, Chief
Executive Officer, Joseph Ingarra, President and Peter Cordani, Chief Technology
Officer (collectively, the “Officers”).  For a three year term, effective
January 1, 2009, the Officers are to receive a base salary of $125,000 per year
with increases in 2010 and 2011 subject to approval of the Compensation
Committee.  Increases are to be based upon profitability, positive cash flow and
such other factors as the Compensation Committee deems important.  Each Officer
will receive a bonus for fiscal 2009, 2010 and 2011, which shall be subject to
the discretion of the Compensation Committee, based upon job performance,
revenue growth, positive cash flow and net income before taxes.  Each Officer
also received 500,000, 10-year options at fair market value under the 2007
Equity Incentive Plan, subject to execution of the standard stock option
agreement.  The options vest in one-third increments each year subject to
continued employment on the applicable vesting date, based upon meeting budgeted
revenue targets or if the Company fails to meet the budgeted revenue for the
applicable fiscal year, the Compensation Committee retains discretion to award
the entire target bonus.  Any options which do not vest in a fiscal year shall
be forfeited.  Upon termination without cause or for good reason, the executives
are entitled to one year’s severance.  If the good reason event is a change in
control, the executive must be terminated within one year of the change in
control.



